DETAILED ACTION
This office action is in response to the RCE filed on 11/16/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amendment limits claims to state “a control signal generation unit that supplies a control signal which varies the chopper timing to the switching element”, however, the Examiner fails to see in Applicants original disclosure where this feature is disclosed.   Applicants arguments filed 10/4/2022 states “setting the cycle and duty ratio of the control signal generated by the control signal generation unit S1 to be optimum values”…and relates this to the amended limitation, however, the Examiner fails to see this correlation as the control signal generation unit doesn’t appear to vary any signals, see Applicant’s citing of ¶24 of their Specification “ the control signal having the constant cycle and duty ratio is supplied from the control signal generation unit”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a control signal generation unit that supplies a control signal which varies the chopper timing to the switching element”.  It is unclear which element is varying the chopper timing.  The Examiner will broadly interpret as the control signal varying the timing.
	Claims 2-16 depend directly or indirectly from a rejected claim and is/are, therefore, also rejected under 35 USC 112(b) for the reasons set above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 11, 12 and 15  rejected under 35 U.S.C. 103(a) as being unpatentable over Tzinker et. al. (US20130140896, hereinafter Tzinker) in view of Kondo et al. (US20170244317, hereinafter Kondo).
	Regarding Claim 1, Tzinker discloses (fig. 13) a power supply circuit (1300) that outputs an electric power input from a vibration-driven energy harvesting element (1301) to an external load (1314), comprising: a rectifying circuit (1302) that rectifies an alternating current power input from the vibration- driven energy harvesting element; a first capacitor (1303) that accumulates a power output from the rectifying circuit; a chopper circuit (1305, 1306, 1307, 1309, 1316, 1311) that has a switching element (1305) controlling a chopper timing (1305 conducting controls timing of signal through 1316) and has an input terminal connected to the first capacitor (@1303); and a control signal generation unit (1315) that supplies a control signal which varies the chopper timing (control signal turning ON/OFF is varying the timing of current flow with each transition) to the switching element (¶133).
Tzinker does not disclose the control signal generation unit generates the control signal without referring to a voltage of the first capacitor.
	Kondo discloses (fig. 1) the control signal generation unit (10) generates the control signal without referring to a voltage of the first capacitor (constant duty, ¶8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tzinker to include a constant duty as disclosed in Kondo to improve the reliability of the power conversion devices and promote downsizing thereof (Kondo, ¶9).
	Regarding Claim 2, Tzinker discloses (fig. 13) a voltage conversion circuit (1313) that has an input terminal connected to an output terminal of the chopper circuit.  
	Regarding Claims 3 and 11, Tzinker does not disclose the control signal generation unit generates the control signal having a constant cycle and duty ratio.  
	Kondo discloses (fig. 1) the control signal generation unit generates the control signal having a constant cycle and duty ratio (¶8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tzinker to include a constant duty as disclosed in Kondo to improve the reliability of the power conversion devices and promote downsizing thereof (Kondo, ¶9).
	Regarding Claim 6, Tzinker discloses (fig. 13) a vibration-driven energy harvesting element (1301) that supplies an electric power to the power supply circuit.  
	Regarding Claim 8, Tzinker discloses (fig. 13) A vibration-driven energy harvester, comprising: the power supply circuit according to claim 2; and a vibration-driven energy harvesting element that supplies an electric power to the power supply circuit (1301).  
	Regarding Claim 12, Tzinker discloses (fig. 13) A vibration-driven energy harvester, comprising: the power supply circuit according to claim 11; and a vibration-driven energy harvesting element that supplies an electric power to the power supply circuit (1301).  
	Regarding Claim 15, Tzinker discloses (fig. 13) A vibration-driven energy harvester, comprising: the power supply circuit according to claim 3; and a vibration-driven energy harvesting element that supplies an electric power to the power supply circuit.  

Allowable Subject Matter
Claims 4, 5, 7, 9, 10, 13, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5, 7, 9, 10, 13, 14, 16  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art fails to disclose: “...: the cycle and duty ratio are determined based on the vibration-driven energy harvesting element and installation conditions of the vibration-driven energy harvesting element.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 5, the prior art fails to disclose: “...the control signal generation unit receives a state signal based on an amplitude of a vibration of the vibration-driven energy harvesting element and generates the control signal based on the state signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 9, the prior art fails to disclose: “...the control signal generation unit receives a state signal based on an amplitude of a vibration of the vibration-driven energy harvesting element and generates the control signal based on the state signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 13, the prior art fails to disclose: “...the cycle and duty ratio are determined based on the vibration-driven energy harvesting element and installation conditions of the vibration-driven energy harvesting element.” in combination with the additionally claimed features, as are claimed by the Applicant.


Response to Arguments
Applicant's arguments filed 10/4/22 have been fully considered but they are not persuasive.
Applicant argues, regarding amended claim 1, “it would not have been obvious to apply Kondo's constant duty cycle to the Tzinker apparatus… one of ordinary skill in the art would not have found it obvious to modify Tzinker's arrangements with Kondo's teachings.”

The Examiner respectfully disagrees.  Applicants limitation “the control signal generation unit generates the control signal without referring to a voltage of the first capacitor” is disclosed by Kondo via teaching generating a control signal by utilizing a constant duty cycle.   Whether the duty cycle remains constant throughout all of Kondo’s control does not negate the period at which the duty cycle is constant and the voltage of the first capacitor is not utilized in deriving said control for that period, thus  teaches the limitations as claimed by Applicant.  In this case, Kondo teaches utilizing a constant duty cycle via paragraph 8 and 250 which teach “using the same circuit configuration as in the above embodiment 1, the duty cycle…is set to be constant”.  Therefore the Examiner maintains the rejections as previously presented.   
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838